Case 1:20-cv-01674-AT Document 19 Filed 04/17/20 Page 1 of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
TRIAL RUNNERS LLC d/b/a ORPHANOS, DOC #:
DATE FILED: _ 4/17/2020
Plaintiff,
-against- 20 Civ. 1674 (AT)
ACTINIUM PHARMACEUTICALS, INC.. ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

An initial pretrial conference is scheduled in this action for April 23, 2020, at 11:00 a.m. The
conference will proceed in accordance with the Court’s Emergency Rules and Practices in light of
COVID-19. Accordingly, it is ORDERED that at 11:00 a.m. on April 23, 2020, the parties shall call
into the Court’s dedicated conference line at (888) 398-2342, and then enter the access code 559-
8827, followed by the pound sign.

SO ORDERED.

Dated: April 17, 2020
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
